DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”

(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The disclosure is objected to because it fails to contain the proper formatting including the section headings as discussed above. 
Appropriate correction is required.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  The reference characters should also be removed from the abstract.

Claim Objections
Claims 5 and 9-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (claims 9-11) and cannot dependent from any other multiple dependent claim (claims 5 and 9-14).  See MPEP § 608.01(n).  Accordingly, the claims 5 and 9-14 do not have to be treated on the merits.  Regardless, each of the claims has been addressed within the prior art rejection below because all the claims are rejected under 35 U.S.C. 103 by ITOH in view of CHRSITMAN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if the claim is meant to be an independent claim or a dependent claim.  Based on the preamble it appears that the applicant is trying to claim a yarn feed mechanism only; however, the applicant recites the dependency statement, “for use in a tufting machine according to any one of claims 6 to 12”.  Is the tufting machine structure of one of claims 6 to 12 supposed to be incorporated into claim 13?  If so, the structure of the yarn feed mechanism as recited in claims 13 and 14 would be repeating information already introduced within at least claim 6.  If not, the examiner suggests removing the dependency statement therefrom. 
Claim 13 recites the limitations “the yarn and "the tuft" in line 5 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Note that it is not clear if “the yarn” is referring to “a respective yarn” or not.  Note that claim 14 similarly recites the above limitations.  
   All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from the above rejected claim.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. (US 4,831,948) in view of CHRSITMAN, Jr. (US 2009/0101051).
Regarding claims 1 and 2, ITOH discloses a method for operating a tufting machine comprising feeding a backing medium (backing fabric) through a tufting region using backing rollers (4) (Fig. 1).  ITOH discloses reciprocating a needle bar (6, 7) at the tufting region to drive needles (17) in to and out of the backing medium, the needle bar comprising at least one row of needles (Figures 1-3).  ITOH discloses receiving loops of yarn on gauge parts (10) on the opposite side of the backing medium (Figures 1 and 7).  ITOH discloses controlling the operation of the tufting machine using a controller which receives pattern data for a carpet to be tufted (para 4, lines 22-27) (para 4, lines 60-64).  ITOH discloses operating a needle selection mechanism controlled by the controller based on the pattern data by selecting a needle or group of needles with yarn required for the pattern such that the selected needle or group of needles is driven by the needle bar through the backing medium to form a tuft or tufts while a needle or group of needles that is not required for the pattern is not selected by the needle selection mechanism and is not driven through the backing medium as the needle reciprocates (para 4, lines 22-37).  ITOH discloses feeding yarn via a yarn feed mechanism (5) 
CHRSITMAN discloses a yarn feed control system for a tufting machine that aims at controlling yarn slack.  CHRSITMAN recites, “wherein "the first yarn feed zone can be programmed to consume or feed a majority or significantly larger amount of yarn (i.e. 50-90% or more) in the first portion of a tufting or stitch cycle; i.e., in the first 10%-50% or 30°-180° of the revolution of the main shaft, 50-90% of the total yarn feed amount for the selected stitch can be fed from the yarn feed device" (para 0028; note para 0026-0030).  According it would have been obvious to a person with ordinary skill in the art the invention was made to have operated the yarn feed mechanism of ITOH to deliver at least 80% of the yarn required for a tuft as the needle moves from top dead centre to bottom dead centre based on the teachings of CHRSITMAN and routine skill in the art in order to control yarn slack.  
Regarding claim 3, ITOH discloses the yarn be fed from the yarn drive (5) to the needle (17) without passing through a latch (Fig. 1).
Regarding claim 4, ITOH discloses the yarn being fed from the yarn drive (5) to the needle (17) without passing through a pair of puller rolls (Fig. 1).  Note that the feed rolls (5A) of ITOH are part of the yarn drive (5), therefore no pair of puller rolls exist within ITOH as claimed.  For future reference, please note the yarn feeding configuration of CHRSITMAN.

Claims 6-10 and 13-14 are also rejected under 35 U.S.C. 103 by ITOH in view of CHRSITMAN for the reasons addressed above.  
Regarding claims 11-12, ITOH discloses a yarn compensation device (24; note that the tubes 24 would inherently comprise some amount of weight) for each yarn which pulls each yarn down to absorb slack (Fig. 1).  

Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 5,461,996 discloses an individually needle controlled tufting machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732